DETAILED ACTION
This Office action is a response to Preliminary Amendment of an Application No. 16/610,650 filed on 11/04/2019 in which claims 1 and 4-23 are amended. Accordingly, Claims 1-23 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The Examiner contends that the drawings submitted on 11/04/2019 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 11/04/2019.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a channel condition comparator module” and “a content determiner module” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The published specification ¶ [0111] recites “…the concepts described herein may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects all generally referred to herein as “circuit” or “module.”” Thus, the written description fails to clearly link or associate with the disclosed structure, materials, or acts perform the claimed function(s). The failure to disclose a structure corresponding to the generic placeholder for performing the recited function(s) render 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation(s) “a channel condition comparator module” and “a content determiner module” in claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function(s). The specification states that each functional module may be implemented in an entirely hardware or an entirely software, but it does not clearly describe a particular structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Womack et al. (US 2016/0037468 A1) hereinafter “Womack”.

Regarding claim 19, Womack discloses a user equipment configured for discontinuous transmission, DTX, of sounding reference signals, SRSs, the user equipment served by a base station in a wireless network (see FIG. 2 and 5-6, UE; see ¶ [0022] [0024] [0032], transmitting uplink reference signal/sounding reference signals in transmission period), the user equipment comprising:
at least one of:
a content determine module (see FIG. 2 and 9, UE; see ¶ [0056], UE includes digital signal processor) configured to determine a content of an uplink data buffer (see FIG. 6, 812, 822 and 824; see ¶ [0032] [0034] [0036], determining data arrives in a buffer for transmission); and
a transceiver module (see FIG. 2 and 9, UE; see ¶ [0056], UE includes a radio frequency transceiver) configured to one of:
transmit an SRS only if the uplink data buffer is not empty (see FIG. 6, 812, 822 and 824; see ¶ [0032] [0034] [0036] [0043], transmitting the SRS until completion of the original data transmission after which SRS transmission is stopped).

Regarding claim 20, Womack discloses wherein the transmitting of the SRS only occurs if a time since a last SRS transmission exceeds a time threshold (Note: claim 19 recites the limitation as “at least one of” in a selective way. Since Examiner has shown the teaching of at least one functionality, the claim limitation(s) is/are still met which dependent upon the claim).

Regarding claim 21, Womack discloses wherein the time threshold and the channel condition threshold are signaled from the base station (Note: claim 19 recites the limitation as “at least one of” in a selective way. Since Examiner has shown the teaching of at least one functionality, the claim limitation(s) is/are still met which dependent upon the claim).

Regarding claim 22, Womack discloses wherein the SRS transmission occurs only when one of: there is data in the uplink buffer (see FIG. 6, 812, 822 and 824; see ¶ [0032] [0034] [0036], SRS transmission is triggered in anticipated).

Regarding claim 23, Womack discloses wherein the SRS transmission occurs when an uplink logical channel priority exceeds a priority threshold (Note: claim 19 recites the limitation as “at least one of” in a selective way. Since Examiner has shown the teaching of at least one functionality, the claim limitation(s) is/are still met which dependent upon the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Womack in view of Simonsson et al. (US 2016/0119915 A1) hereinafter “Simonsson”.

Regarding claims 1 and 10, Womack discloses a method of discontinuous transmission, DTX, of sounding reference signals, SRSs, by a user equipment served by a base station in a wireless network (see FIG. 2 and 5-6; see ¶ [0022] [0024] [0032], transmitting uplink reference signal/sounding reference signals in transmission period), and a user equipment configured for discontinuous transmission, DTX, of sounding reference signals, SRSs, the user equipment served by a base station in a wireless network (see FIG. 2 and 5-6, UE; see ¶ [0022] [0024] [0032], transmitting uplink reference signal/sounding reference signals in transmission period), the user equipment comprising: processing circuitry (see FIG. 2 and 9, UE; see ¶ [0056], UE includes digital signal processor), the method comprising:
when operating in a second mode of operation (see FIG. 6; see ¶ [0031] [0034], DRX in connected mode):
determining a content of an uplink data buffer (see FIG. 6, 812, 822 and 824; see ¶ [0032] [0034] [0036], determining data arrives in a buffer for transmission); and
(see FIG. 6, 812, 822 and 824; see ¶ [0032] [0034] [0036] [0043], transmitting the SRS until completion of the original data transmission after which SRS transmission is stopped).
Womack does not explicitly disclose comparing a change in channel conditions.
However, Simonsson discloses when operating in a first mode of operation:
comparing a change in channel conditions to a channel condition threshold (see FIG. 1a and 1b; see ¶ [0025-26], measuring/comparing radio quality indicator to a threshold); and
transmitting an SRS only if the change in channel conditions exceeds the channel condition threshold (see FIG. 1a and 1b; see ¶ [0026-27], transmitting SRS based on the result of comparison (when the value of radio quality indicator is higher than the threshold)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide comparing a change in channel conditions as taught by Simonsson, in the system of Womack, so that it would provide to improve the measure for coordination and save uplink capacity by using/transmitting SRS (Simonsson: see ¶ [0059], lines 8-9). 

Regarding claims 2 and 11, the combined system of Womack and Simonsson discloses wherein channel conditions involved in the comparison include a channel condition measured in a first previous subframe and a channel condition measured in a second previous subframe subsequent to the first previous subframe (Simonsson: see ¶ [0015] [0025] [0058], measuring radio quality indicator of received transmission and measuring radio quality indicator of received subsequent transmission and transmissions are using radio resource features i.e., subframe).

Regarding claims 3 and 12, the combined system of Womack and Simonsson discloses wherein the change in channel conditions is a difference between the channel condition measured in the first previous subframe and the channel condition measured in the second previous subframe (Simonsson: see ¶ [0026] [0058], receiving transmissions and measuring radio quality indicators of received transmissions to compare with thresholds).

Regarding claims 4 and 13, the combined system of Womack and Simonsson discloses wherein the channel conditions in the first and second previous subframes are measured based on a same set of downlink reference symbols (Simonsson: see ¶ [0071], radio quality indicator is measured at least one of RSRP/CQI).

Regarding claims 5 and 14, the combined system of Womack and Simonsson discloses wherein the transmitting of the SRS only occurs if a time since a last SRS transmission exceeds a time threshold (Simonsson: see ¶ [0061], the threshold must be exceeded a certain time).

Regarding claims 6 and 15, the combined system of Womack and Simonsson discloses wherein the time threshold and the channel condition threshold are signaled from the base station (Simonsson: see ¶ [0061] [0072], receiving time filters/parameters and at least one threshold value from the network node).
Regarding claims 7 and 16, the combined system of Womack and Simonsson discloses wherein a measure of the channel condition is at least one of a channel quality indicator (Simonsson: see ¶ [0045], Channel Quality Indicator).

Regarding claims 8 and 17, the combined system of Womack and Simonsson discloses wherein the SRS transmission occurs only when one of: there is data in the uplink buffer (Womack: see FIG. 6, 812, 822 and 824; see ¶ [0032] [0034] [0036], SRS transmission is triggered in anticipated).

Regarding claims 9 and 18, the combined system of Womack and Simonsson discloses wherein the SRS transmission occurs when an uplink logical channel priority exceeds a priority threshold (Simonsson: see ¶ [0026-27], transmitting SRS when the value of radio quality indicator of received transmission/channel is higher than the threshold).

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Anto et al. (US 2014/0219152 A1) entitled: “Method and Apparatus in A User Equipment for Controlling Transmission Power of the User Equipment”
Islam et al. (US 2017/0288833 A1) entitled: “Dynamic Sounding Reference Signal Scheduling”
Rico Alvarino et al. (US 2018/0007707 A1) entitled: “Multiple Antennas and Interruption Time Values for Sounding Reference Signal (SRS) switching”
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/PETER CHEN/Primary Examiner, Art Unit 2462